DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: An amendment filed on 10/28/2021.

Response to Arguments
• Applicant’s arguments, see pages 10-12, filed 10/28/2021, with respect to claims 1-10 have been fully considered and are persuasive.  The 35 U.S.C. §112(b) rejection of said claims has been withdrawn. 

Allowable Subject Matter
• Claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance: The searched prior arts fail to yield any references (e.g. either singularly or combination of references) that teach and/or suggest “determines a score representing the complexity of the input source-language sentence on the basis of the sentence structure of the input source-language sentence, classify whether or not the input source-language sentence is machine-translatable according to the level of the score, and in the case where the input source-language sentence is classified as being machine-translatable, further classify whether or not the input source-language sentence is machine-translatable on the basis of a word or a combination of words included in the input source-language sentence as well as the words or combinations of words stored in the error database; and in the case where the input source-language sentence is classified as being non-machine-translatable, classify whether or not the input source-language sentence is convertible into the controlled-source-language sentence on the basis of the degrees of matching between the word or the combination of words included in the input source-language sentence and the words or the combination of words included in the source-language sentences stored in the controlled-source-language-sentence corpus, and in the case where the input source-language sentence is classified as being convertible, converts the input source-language sentence into the controlled-source-language sentence by using the controlled-source-language-sentence corpus and classify the input source-language sentence as being machine-translatable, and in the case where the input source-language sentence is classified as being non-convertible, classify the input source-language sentence as being non-machine-translatable” as cited in claim 1. The same also applies to independent claim 10-12 due to similar claimed features/limitations as cited in claim 1. 
----Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674